DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on April 23, 2018. It is noted, however, that applicant has not filed a certified copy of the 10-2018-0046831 application as required by 37 CFR 1.55.
Drawings
The examiner acknowledges the amendment to the specification received on 05/09/2022 and notes that it provides sufficient support to overcome the objection to the drawings of the previous Office Action. The drawings are now accepted.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 9 recites the limitation “the coolant is introduced at a larger amount at a top of the cutting blades” in line 4. It is what the “larger amount” is relative to. It is unclear whether the applicant is saying that the coolant is introduced at a larger amount at the top of the cutting blades compared to the bottom of the cutting blades, or if the coolant distribution area increases and is larger as it gets to the top of the cutting blades compared to the coolant passage and apex area. For examining purposes, the limitation was understood to say “the coolant is introduced at a larger amount at a top of the cutting blades as opposed to the lower end of the cutting blades”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US Patent No 5,261,818), in view of Kirscher et al. (US Patent No 4021920).
Regarding claim 1, Shaw teaches a drill for a dental implant (10, Fig. 1), the drill comprising; 
a coupling part (12, Fig. 1 “gripping shank”) connected to a hand piece (see Fig. 1) configured to provide a rotational force (Col. 1 lines 61-64); 
a body part (16, Fig. 1 “annular boss”) disposed below the coupling part (12, see Fig. 1) and configured to transmit the rotational force downward (Col. 1 lines 61-64); 
a cutting part (13, Fig. 1 “cutting portion”) including a plurality of cutting blades (24, Fig.  1 “flutes”) and a void section (26 + central opening extending out to 26, creating a void, see annotated Fig. 5 below), the cutting blades (24) being disposed below the body part (16) (see Fig. 1) in order to cut an alveolar bone and form a hole therein (Col. 1 lines 57-60) and being spaced apart at a predetermined angle in a rotational direction (Col. 2 lines 35-44 and see fig. 1), and the void section being surrounded by the cutting blades (24) along at least a portion of an inner circumference of the cutting blades (see Figs. 1 and 3); and 
a coolant passage (18, Fig. 6 “irrigation channel”) configured to communicate with the void section by passing through the coupling part (12) and the body part (16) (see Fig. 6) and is configured to, while the alveolar bone is being cut, supply coolant to the void section so that the coolant is introduced to the cutting blades (Shaw, Col. 1 lines 53-56). 

    PNG
    media_image1.png
    275
    296
    media_image1.png
    Greyscale

However, Shaw does not teach a concave section or the void section is formed in part by the void section. 
Kirscher et al. teaches a bone or tooth cutting tool (Kirscher, 1, Fig. 1) in the same field of endeavor of providing a dental milling apparatus for oral surgery. Kirscher teaches the cutting tool is supplied with a tube for feeding cooling fluid (Kirscher, 3, Fig. 1) and a longitudinal channel (Kirscher, 25, Fig. 1) as a passageway. Kirscher shows a concave transition that widens into the cutting section from the body (see annotated Kirscher Fig. 2 below). The term concave defines a structure that curves or hollows inward. It is implied that for the structure to have an apex, it must be tapered or have a step expansion structure that goes from narrow to wide. Kirscher shows the concave section has a step expansion with an apex-like end that clearly widens from the body extending into the longitudinal channel surrounded by the cutting blades. Since the convex structure is known in the art to provide a clearance space, it is appropriate to substitute the known element to have a concave structure with an apex so that the coolant can flow from a narrow space to a wider space. 
It would have been obvious to one having ordinary skill in the art before the effective date of filing to modify the drill of Shaw to have the transition from the body to the cutting portion be a convex structure, as taught by Kirscher, because it will help define a clearance space to allow a smooth and uninterrupted flow of the cooling liquid during implant surgery. 
	Modified Shaw teaches the concave section forms in part the void since the concave section faces the void and the sides of the concave section extend in the direction of the void (see annotated Figure below). 

    PNG
    media_image2.png
    323
    374
    media_image2.png
    Greyscale

Regarding claim 2, Shaw in view of Kirscher teaches the drill of claim 1 (see rejection above), wherein the void section has a cross-sectional area larger than that of the coolant passage (see annotated Figs. 5 below) and wherein the void is disposed to be surrounded from an upper side of the cutting blades adjacent to the body part to a predetermined position of the cutting blades (see Shaw annotated Fig. 6 below), and an inner side of the cutting blades disposed below the void section is integrally formed with the cutting blades without a void (see Shaw annotated Fig. 6 below). 

    PNG
    media_image3.png
    261
    330
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    299
    734
    media_image4.png
    Greyscale

Regarding claim 3, Shaw in view of Kirscher teaches the drill of claim 1 (see rejection above). Shaw in view of Kirscher further teaches wherein the concave section is disposed above the cutting blades, disposed to be adjacent to the body part, and having a form that is concave toward the body part, wherein the coolant passage passes through an apex of the concave section (see annotated Figure below).  

    PNG
    media_image5.png
    323
    374
    media_image5.png
    Greyscale

Regarding claim 4, Shaw in view of Kirscher teaches the drill of claim 1 (see rejection above). Shaw further teaches wherein the cutting part (13) further comprises a curved section (see annotated Fig. 1 below) configured to connect an upper portion of a preceding cutting blade and an upper portion of a following cutting blade which are adjacent to each other when viewed in the rotational direction (see Fig. 1), wherein the curved section is connected to the preceding cutting blade and the following cutting blade such that a curved surface of the curved section that is disposed at the upper portion of the preceding cutting blade has a gentler slope than a surface of the curved section that is disposed at the upper portion of the following cutting blade (see Shaw annotated Fig. 1 below).  The curved section is in-part curved since it deviates outward, creating a curved edge. The two cutting blades connect at the curved section and the slope of cutting blade 1 is gentler than the slope of cutting blade 2, which is steeper as shown in the annotated figure below.  


    PNG
    media_image6.png
    168
    312
    media_image6.png
    Greyscale


Regarding claim 8, Shaw in view of Kirscher teaches the drill of claim 1 (see rejection above), wherein the cutting part further comprises a curved section (see annotated Figure below). #1249398

    PNG
    media_image7.png
    231
    418
    media_image7.png
    Greyscale



Regarding claim 9 (as best understood), Shaw in view of Kirscher teaches the drill of claim 8 (see rejection above), wherein the curved section and the void section are formed to match a trajectory of coolant generated (Shaw Col. 2 lines 30-48). Shaw teaches that the irrigation channel flares and is surrounded by flutes, which indicates that the structure and edges of those channels will dictate the direction and trajectory of the coolant.
Shaw further teaches wherein the coolant passes through the coolant passage and the concave section the coolant is introduced to maximize a cooling range to the cutting part (see annotated Figure below). Modified Shaw teaches the transition of the internal section of the drill (to be concave) will provide a flow transition from a narrower tube to an apex and then to a wider void. The structure of the device further indicate that the coolant will begin to flow at a larger amount at the top of the cutting blades and a smaller amount at the lower end of the cutting blades as the coolant trails down and along the sides of the lower end as it travels to the tip of the cutting blades. 

    PNG
    media_image8.png
    328
    374
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    328
    374
    media_image9.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US Patent No 5,261,818), in view of Kirscher et al. (US Patent No 4021920), and further in view of Choi (International Patent Application WO2013042874 A1).
Regarding claim 6, Shaw in view of Kirscher teaches the drill of claim 1 (see rejection above), but is silent to teach wherein: each of the cutting blades includes upper cutting blades adjacent to the body part and lower cutting blades disposed below the upper cutting blade; the void section is disposed to be surrounded by the upper cutting blades along at least a portion of an inner circumference of the upper cutting blade; and a guide groove between the upper cutting blade and the lower cutting blade is provided to guide the coolant in a direction opposite to the rotational direction while the alveolar bone is being cut.  
Choi teaches a dental drill in the same field of endeavor of dental tools for cutting alveolar bone to provide an improved tool for dental implant surgery with increased discharge capability and enhanced efficiency (Choi, [1] lines 1-4). Choi discloses a dental drill (Choi, 10, Fig. 2) with a plurality of cutting portions (Choi, 30, Fig. 2) including an upper cutting portion (Choi, 32, Fig. 2) and a lower cutting portion (Choi, 31, Fig. 2). Between the two cutting portions, Choi teaches an indented guide portion (Choi, 311a, Fig. 1) for guiding the dental drill in a direction for insertion into a desired position (Choi, [35], lines 1-3). This guiding portion extends circumferentially and is capable of directing the coolant flow since the drill moves along a rotational axis. Furthermore, Shaw in view of Kirscher teaches the void section is disposed surrounded by the “upper” cutting blades, since the modification of the drill will place the lower cutting portion below the existing “upper” one. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the drill of Shaw in view of Kirscher to have two cutting portions and a guide portion in between them because the lower or first cutting portion would serve to introduce the drill to and pulverize alveolar bone and the upper or second cutting portion would guide the alveolar bone chippings while further cutting into a desired position. The guide portion will facilitate directing both the alveolar chippings and the cooling media in order to enhance irrigation and minimize heat generation, resulting in increased total efficiency.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US Patent No 5,261,818), in view of Kirscher et al. (US Patent No 4021920), and further in view of Dagner (US Patent Application Pub No 2009/0053674).
 Regarding claim 7, Shaw in view of Kirscher teaches the drill of claim 1 (see rejection above). Shaw further teaches wherein: the void section is disposed to be surrounded by the cutting blade adjacent to the body part along a portion of an inner circumference of the cutting blade (See Shaw Fig. 1); and the drill further comprises a side surface section formed as a surface without a step between the cutting blades below the void section see annotated Fig. 1 below). However, Shaw is silent to teach the cutting blade is formed as a helix type. 

    PNG
    media_image10.png
    261
    665
    media_image10.png
    Greyscale

	Dagner teaches a dental drill (Dagner, 1, Fig. 4), in the same field of endeavor for the purpose of providing a dental drilling tool for use in oral surgery (Dagner, [0005]). Dagner discloses the dental drill has cutting edges that have the shape of helical grooves in order to produce small chips, which increases the cutting efficiency of the drill (Dagner, see claim 3 and [0003]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the drill of Shaw in view of Kirscher to have the cutting blades structured in a helical arrangement because doing so increases the removal performance since it allows rough processing and producing small chips, which yields to increased drill efficiency. 
Regarding claim 5, Shaw in view of Kirscher teaches the drill of claim 1 (see rejection above). Shaw further teaches wherein the void section exposed between a preceding cutting blade and a following cutting blade, which are adjacent to each other in the rotational direction (see Fig. 1), but is silent to teach wherein the void is exposed with a larger area toward the body part in a vicinity of the preceding cutting blade than in a vicinity of the following cutting blade.  
Upon modification of the drill of Shaw to have the cutting edges arranged as a helix, as taught by Dagner, the void will be exposed with a larger area on one end of one blade than at the end of another blade, since the blades will be angled in a helical manner. It is by default that one side of the void between each set of blades will have a larger angle than the other side, since in a helix configuration, each edge slants at a different degree due to the twisting manner. In other words, the modified helical cutting portion will implicitly have one end with a larger area and one end with a smaller area between a set of blades (see modification in annotated figure below).   


    PNG
    media_image11.png
    592
    695
    media_image11.png
    Greyscale


Response to Arguments
Applicant's arguments filed on 05/09/2022 have been fully considered but they are not persuasive. 
Response to amended claims 1 and 3 Remarks
Applicant notes that claim 1 was amended to include some of the recitations of claims 3, with modification, to overcome the previous rejection since the included limitations from claim 3 are not taught by the prior art reference to Kirscher, U.S. Patent No. 4,021,920. Applicant submits that Kirscher does not teach the claimed limitations of this claim 3 as shown in the Non-final rejection. However, Kirscher does teach a cutting part including a plurality of cutting blades, a concave section, and a void section formed in part by the concave section, as shown in Figures 6-7 of this invention. Kirscher teaches the limitations of claim 3 as shown below:
a cutting part comprises a concave section disposed above the cutting blades, disposed to be adjacent to the body part, and having a form that is convex towards the body part, wherein the coolant passage passes through an apex of the concave section (see annotated Figure below). 

    PNG
    media_image12.png
    328
    374
    media_image12.png
    Greyscale


According to Cuemath.com, a convex shape refers to shapes in which its sides curve or hollow inward. It also teaches that “convex” can refer to sides of any shape and not only circular (i.e. a cross is a concave shape). This establishes that the structure of the concave section of Kirscher is indeed concave. An apex is defined as “the tip, point or vertex” by Dictionary.com, which also establishes that the protruding portion tipping out of the structure of Kirscher is the apex of the concave section. Moreover, a “void” is defined to be “an empty space” according to Dictionary.com, which also shows that Kirscher does teach a void in which the concave section extends towards (see annotated Figure 2 above).
Since claim 1 was amended to include the limitations of claim 3, and Kirscher does teach the structure of the limitations of claim 3, the amended claim 1 remains rejected under Shaw with modification to have the structure of Kirscher’s concave section because it would enhance and smoothen the flow of the cooling liquid as it flows to the blades. 
Response to claims 5-7 Remarks
Applicant’s arguments with regards to the rejections under 35 USC 103 of Shaw in view of Danger and Shaw in view of Choi are moot in view of the new ground of rejection of claim 1 necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINA FARAJ/Examiner, Art Unit 3772                                                                                                                                                                                                        

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772